Citation Nr: 1120609	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  10-35 165	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Basic eligibility for VA nonservice-connected death pension benefits



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel






INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from February 1957 to January 1959.  The Veteran died in February 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2005 decisional letter of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claim for dependency and indemnity compensation, death pension and accrued benefits.

In a decision issued in July 2009, the Board upheld the RO's decision as to the denial of dependency and indemnity compensation, and remanded the matters of entitlement to death pension and accrued benefits for the issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  Pursuant to the Board's remand instructions, in July 2010, an SOC was mailed to the appellant.  In the cover letter accompanying the SOC, the appellant was instructed that to complete her appeal, she needed to file a formal appeal that addressed the benefit she wanted, the facts in the SOC with which she disagreed, and the errors she believed the RO had made in applying the law.  In an August 2010 VA Form 9, substantive appeal, the appellant indicated that she was appealing the denial of death pension benefits only.  As she has limited her appeal to this matter, the matter of entitlement to accrued benefits is not before the Board.


FINDINGS OF FACT

The Veteran is not shown to have had any active service during a period of war.





CONCLUSION OF LAW

As the Veteran did not have qualifying service, the threshold legal requirement for establishing entitlement to VA nonservice-connected death pension benefits is not met.  38 U.S.C.A. §§ 101, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.17 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The United States Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The critical facts in this case, i.e., the dates of the Veteran's active service, are not in dispute.  Consequently, resolution of the matter is wholly dependent on interpretation of the statutory and regulatory provisions pertaining to the nature of service that is necessary to establish basic eligibility for VA nonservice-connected death pension benefits.  Because no reasonable possibility exists that further notice or assistance would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).




B. Legal Criteria, Factual Background, and Analysis

Nonservice-connected death pension benefits are payable to a surviving spouse of a veteran of a period of war who meets the service requirements prescribed in 38 U.S.C.A. § 1521(j), or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability, pension at the rate prescribed by law as increased from time to time under 38 U.S.C.A. § 5312.  38 U.S.C.A. §§ 101(12), 1541(a); 38 C.F.R. §§ 3.3(b)(4), 3.23.

A veteran will have met the service requirements of 38 U.S.C.A. § 1521(j) if such veteran served in the active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days of more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 C.F.R. § 3.3.

The term veteran of any war (emphasis added) is defined by state and regulation, and means any veteran who served in the active military, naval, or air service during a period of war.  38 U.S.C.A. § 101(12); 38 C.F.R. § 3.1(e).

The term period of war is defined by statute, and means the Spanish American War, the Mexican border period, World War I, World War II, the Korean Conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of war by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  The Korean Conflict began June 27, 1950 and ended January 31, 1955, and the Vietnam era began August 5, 1964; there was no period of war in the interim.  38 U.S.C.A. § 101(11); 38 C.F.R. § 3.2(f)(i).  

The Veteran's DD 214 reflects that he enlisted in the U.S. Army on February 7, 1957 and was discharged from service on January 20, 1959.  The appellant does not allege, and the record does not show, that the Veteran had any other periods of active service.  At the time of the Veteran's death in February 2005, he was service-connected for a left knee disability.  

The facts in this case are straight-forward, and are not in dispute; governing statute and regulations are clear and unambiguous.  Although the Veteran served for more than 90 days and was in receipt of compensation for a service-connected disability, his active service from February 1957 to January 1959 falls outside the parameters of the periods of war defined by statute and regulation.  Consequently, he does not have qualifying service, and the appellant is not entitled to VA nonservice-connected death pension benefits.

Notably, in various statements, including the appellant's August 2010 VA Form 9, substantive appeal, she concedes that the Veteran's "army service was not in wartime."  She nonetheless requests that she be awarded VA nonservice-connected death pension benefits because during the Veteran's lifetime, he had been in receipt of "pension" benefits, and she had used half of that amount to purchase medicines for herself.  She therefore argues that, even though the Veteran is now deceased, she should still be entitled to half of his "pension" benefits, as she is still living and still in need of such funds.

Parenthetically, the Board notes that during the Veteran's lifetime, he was not in receipt of pension benefits (as characterized by the appellant).  Rather, he was receiving compensation benefits awarded for his service-connected left knee disability.  When he passed away, apart from the surviving spouse's benefit for the month of his death (see 38 C.F.R. § 3.20), compensation for the service-connected left knee disability was no payable, and was discontinued.  That the appellant may have been using half of such funds for her own personal use does not change the fact that the monthly monetary award was intended to compensate the Veteran for his service-connected disability.  See 38 U.S.C.A. § 101(13); 38 C.F.R. § 3.4(a).

There is no legal basis on which the appellant's claim may be granted; it is controlled by the statutes and regulations pertaining to the nature of service that is necessary to establish basic eligibility for VA nonservice-connected death pension benefits.  Since the Veteran's service did not include any period of service during a period of war, he does not meet the legal definition of a "veteran of any war," and his service is not qualifying service for the benefit sought, i.e., VA nonservice-connected death pension benefits.  As the law, and not the evidence, is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal to establish basic eligibility for VA nonservice-connected death pension benefits is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


